Citation Nr: 0946466	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-33 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
diabetic cataracts, evaluated at 0 percent from March 15, 
2005, to November 11, 2008, and at 10 percent from November 
12, 2008, forward.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9 substantive appeal, the Veteran requested a 
videoconference hearing before the Board.  The hearing was 
scheduled for October 2, 2009, at the Seattle RO.  However, 
the Veteran did not report for the hearing, and no request 
for postponement was received and granted prior to the 
hearing date.  Under 38 C.F.R. § 20.704(d), when a veteran 
fails to appear for a scheduled hearing and a timely request 
for postponement is not received, the claim is processed as 
though the request for hearing had been withdrawn.  
Therefore, this case will be processed as though the request 
for a hearing was withdrawn, and the Board now proceeds to 
appellate review.  See 38 C.F.R. § 20.702(d). 


FINDINGS OF FACT

1.  From March 15, 2005, to November 11, 2008, the Veteran's 
corrected distant visual acuity was 20/20 in the right eye 
and 20/25 in the left eye.

2.  From November 12, 2008, forward, the Veteran's corrected 
distant visual acuity was, at worst, 20/50 in the right eye 
and 20/40 in the left eye.

3.  The competent and probative evidence preponderates 
against a finding that the Veteran has current tinnitus which 
is due to any incident or event in active military service, 
and tinnitus as an organic disease of the nervous system is 
not shown to have been manifested during active service or 
within one year after separation from service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for diabetic cataracts have not been met for the rating 
period on appeal through November 11, 2008.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.84A, Diagnostic Code 6028, 6079 
(2009).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for diabetic cataracts have not been met for 
the period beginning on November 12, 2008.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.84A, Diagnostic Code 6028, 6079 
(2009).

3.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice. 

The Veteran's claim for an increased evaluation for diabetic 
cataracts arises from his disagreement with the initial 
evaluation following the grant of service connection.  
Judicial precedent holds that, once service connection is 
granted, the claim has been substantiated, additional notice 
is not required, and any defect in previous notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice, beyond that afforded in the 
context of the Veteran's initial claim for service 
connection, is needed under the VCAA with regard to the 
diabetic cataracts claim.

With regard to the tinnitus claim, in March 2005, VA sent the 
Veteran a letter informing him of the types of evidence 
needed to substantiate his claim and its duty to assist him 
in substantiating his claim under the VCAA.  The letter 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  The Veteran was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  An April 2006 letter describes how VA 
determines disability ratings and effective dates.

The Board acknowledges that the content of the March 2005 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior to the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the August 2005 and January 2009 rating decisions, 
July 2006 SOC, and January and July 2009 SSOCs explained the 
basis for the RO's action, and the SOC and SSOCs provided him 
with additional 60-day periods to submit more evidence.  In 
addition, the claim was readjudicated in the July 2006 SOC 
after proper notice was sent.  Moreover, the benefit being 
sought is not being granted in this case, so the Board will 
not reach the issue of disability rating or effective date 
discussed by the Court in Dingess.

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has not identified any 
evidence which he would have submitted if Dingess notice had 
been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and service personnel 
records.  Also, the Veteran was afforded VA examinations with 
regard to his cataracts claim in April 2005, November 2008, 
and July 2009.  The Board finds that a VA examination with 
regard to the tinnitus claim is unnecessary.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no mention of tinnitus for nearly 35 
years following separation from active service.  Moreover, 
although the Veteran is competent to report subjective 
complaints of tinnitus and thus establish a lay diagnosis of 
the condition, he did not do so until 35 years after 
separation from service.  Thus, there is no showing of 
continuity of the disorder, and no indication of a causal 
relationship between the current tinnitus and active service.  
Accordingly, an examination is not required here, even under 
the low threshold of McLendon.  
  
Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Higher Evaluation for Diabetic Cataracts

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The Veteran's cataracts are considered a part of the diabetic 
process under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, 
Note (1), were initially assigned a non-compensable 
disability rating, and are currently assigned a 10 percent 
disability rating pursuant to 38 C.F.R. § 4.84A, DC 6028.  

Under DC 6028, pre-operative senile cataracts and others are 
rated based upon impairment of vision.  38 C.F.R. § 4.84a, DC 
6028.  Visual acuity is rated based upon the best distant 
vision obtainable after correction by glasses except in cases 
of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75.  Evaluations for visual acuity 
range from non-compensable to 100 percent based on the degree 
of impairment.  38 C.F.R. § 4.84a, DCs 6061-6079.

The percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a.  Vision 
in both eyes correctable to 20/40 warrants a non- compensable 
evaluation.  38 C.F.R. § 4.84a, DC 6079.  A 10 percent rating 
is assigned where vision in one eye is correctable to 20/50 
and vision in the other eye correctable to 20/40 or 20/50, or 
where vision in one eye is correctable to 20/70 and vision in 
the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, 
DCs 6078, 6079.  The next higher evaluation of 20 percent is 
assigned where vision in one eye is correctable to 20/50 and 
vision in the other eye is correctable to either 20/70 or 
20/100, or where vision in one eye is correctable to 20/40 
and vision in the other eye is correctable to either 20/200 
or 15/200.  38 C.F.R. § 4.84a, DCs 6077, 6078.   

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran was awarded service connection for diabetic 
cataracts in the August 2005 rating decision on appeal.  A 
non-compensable, or 0 percent, evaluation was assigned 
effective March 15, 2005.  Then, the evaluation was increased 
to 10 percent, effective November 12, 2008, in a January 2009 
rating decision.  The Veteran contends that a higher 
evaluation is warranted for the entire period on appeal.

The Board will begin by reviewing the medical evidence 
relating to the rating period on appeal extending from the 
grant of service connection until November 12, 2008, to 
determine whether a compensable rating is warranted.  

The Veteran was afforded a VA examination in April 2005.  He 
reported difficulty reading, difficulty with glare with 
bright lights and sunshine, and stated that his eyes watered, 
especially with reading.  It was noted that he had been 
diagnosed with non-insulin-dependent diabetes for 10 years.  
Visual acuity without correction was 20/25 in the right eye 
and 20/40 minus 2 in the left eye.  Near visual acuity 
without correction was 20/100 in the right eye and 20/40 
minus 2 in the left.  With manifest refraction, the Veteran 
saw 20/20 at distance with the right eye and 20/25 at 
distance with the left eye.  At near, he was 20/20 minus 2 
with each eye.  Lenses showed trace nuclear sclerosis in each 
eye and 3+ cortical changes with small water vacuoles.  Optic 
nerves were 20 percent cupped in each eye.  No retinopathy 
was noted.  The examiner assessed cataracts, noting extensive 
cortical changes.  Further, the Veteran's vision was better 
than would normally be expected with that level of change.  
The cortical changes were most likely due to, or at least 
highly contributed to by, the 10-year history of diabetes 
mellitus.  The examiner opined that the Veteran would need 
extraction of both cataracts in the next couple of years.  

Based on the foregoing, the Board finds that the evidence of 
record fails to support a compensable evaluation prior to 
November 12, 2008.

As noted above, under the Rating Schedule for Impairment of 
Central Visual Acuity, a 10 percent rating is assigned where 
vision in one eye is correctable to 20/50 and vision in the 
other eye correctable to 20/40 or 20/50, or where vision in 
one eye is correctable to 20/70 and vision in the other eye 
is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079.  
Here, the Veteran's corrected vision was 20/20 in the right 
eye and 20/25 in the left eye.  Thus, the criteria for a 
compensable rating under DC 6028 have not been met for this 
period.     

The Board has also considered whether any alternative 
diagnostic codes would allow for an increased evaluation.  
However, the 2005 VA examiner noted no evidence of 
retinopathy, and there is no evidence of aphakia or any other 
disorder listed in DCs 6000 to 6035.  The Board notes that 
the Veteran was awarded a separate evaluation for dry eye 
syndrome associated with diabetes mellitus, evaluated at 20 
percent under DC 6025 from November 12, 2008.  Dry eye 
syndrome was diagnosed at the November 2008 VA examination, 
discussed below.  

Next, the Board considers the medical evidence from November 
12, 2008, forward, to determine whether an evaluation in 
excess of 10 percent is warranted. 

In November 2008, the Veteran was afforded another VA 
examination.  He reported blurred vision with glare and light 
sensitivity.  He had difficulty reading small print and said 
he could not drive at night because of the light sensitivity.  
He also reported mild foreign body sensation and tearing.  
Distant visual acuity without correction was 20/70 in the 
right eye and 20/50 in the left eye.  Near visual acuity 
without correction was 20/200 in the right eye and 20/100 in 
the left eye.  With correction, distant visual acuity in the 
right eye was 20/50, and 20/40 in the left eye.  Corrected 
near visual acuity was 20/30 in each eye.  There was 3 to 4+ 
cortical change in the right eye and 3+ cortical change in 
the left eye.  The examiner assessed cataracts that accounted 
for his blurred vision, light sensitivity and glare symptoms, 
as well as dry eye syndrome in both eyes that accounted for 
tearing and foreign body sensation.  Moreover, there was mild 
to no diabetic retinopathy in both eyes; the examiner was 
unable to comment further on this diagnosis as he could not 
see the detail of the retina through the clouded cataracts.  
The examiner recommended cataract extraction to better follow 
his potential diabetic retinopathy.

The Veteran again underwent VA examination in July 2009.  He 
reported that his vision was poor and that it was similar to 
looking through clouds.  He had a lot of glare symptoms that 
prevented him from driving at night.  In addition, he had a 
long history of flashes and floaters, and his eyes were red 
and watery.  Distant visual acuity without correction was 
20/50 in each eye.  Near visual acuity without correction was 
20/40 in each eye.  With correction, distant visual acuity 
was 20/25 in each eye.  Near visual acuity with correction 
was 20/20 in each eye.  There was a 3 to 4+ cortical change 
in the lenses of both eyes.  It was difficult to see the 
retina in both eyes due to severe cataracts.  The examiner 
assessed diabetic cataracts and recommended surgery to help 
visualize the posterior segment of the eye and help prevent 
vision loss from diabetic retinopathy.  The examiner did not 
assess retinopathy at that time, however.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent is not warranted for the period on 
appeal from November 12, 2008 forward.  

At worst, the Veteran's visual acuity with correction during 
this period was 20/50 in the right eye and 20/40 in the left 
eye.  A 20 percent evaluation is assigned where vision in one 
eye is correctable to 20/50 and vision in the other eye is 
correctable to either 20/70 or 20/100, or where vision in one 
eye is correctable to 20/40 and vision in the other eye is 
correctable to either 20/200 or 15/200.  38 C.F.R. § 4.84a, 
DCs 6077, 6078.  Thus, the criteria for a 20 percent 
evaluation under DC 6028 have not been met.  

The Board has also considered whether any alternative 
diagnostic codes would allow for a higher evaluation.  
However, as with the previous period considered, there is no 
evidence of aphakia or any other disorder listed in DCs 6000 
to 6035.  Moreover, at this point, the VA examiners have been 
unable to diagnose diabetic retinopathy as they are unable to 
see the detail of the retina due to the cataracts.  Again, 
the Board notes that the Veteran has already been separately 
rated for dry eye syndrome.  Therefore, there are no 
applicable alternative diagnostic codes.  

In addition to the foregoing, the Board has considered 
whether the Veteran's service-connected diabetic cataracts 
warrant an increased rating on an extra-schedular basis.  The 
governing criteria for the award of an extra-schedular rating 
call for a finding that the case presents such an exceptional 
or unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In these instances, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, it has not been shown that the Veteran's cataracts 
have interfered with his work.  Moreover, the Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required."  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Thus, the evidence does not indicate that 
application of the regular schedular standards is rendered 
impracticable, and referral for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to an increased rating for 
diabetic cataracts, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

III.  Service Connection for Tinnitus

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, (e.g., tinnitus), become manifest to a degree of 10 
percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

As above, the Board has considered the entire record on 
appeal, and the benefit-of-the-doubt doctrine, in reaching 
its determination.  See 38 U.S.C.A. § 7104(a); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 
53 (1990), Alemany, 9 Vet. App. at 519 (1996), citing 
Gilbert.

B.  Facts and Analysis

The Veteran contends that he has current bilateral tinnitus 
which is related to active service.  His STRs are negative 
for any notation of complaints of tinnitus.  Although the 
Veteran checked the box indicating ear, nose, or throat 
trouble on his July 1971 Report of Medical History form for 
separation examination, there is no indication that he had 
ringing in his ears or other subjective complaints of 
tinnitus.  

There is no medical documentation regarding the Veteran's 
tinnitus.  Indeed, the first mention of tinnitus was his 
March 2005 claim for service connection for tinnitus.  In 
this regard, the Board notes that evidence of a prolonged 
period without medical complaint or treatment, and the amount 
of time which has elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

The weight of the competent evidence is against a finding 
that the Veteran has current tinnitus which is related to 
active service.  

As noted, continuity of the disorder has not been established 
by the evidence.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss ringing in his ears and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the Federal Circuit Court 
has held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See also Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology or causation, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

In the present case, the Veteran's tinnitus is found to be 
capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  The STRs show no evidence 
of any complaints of tinnitus in active service.  Following 
service, there were no complaints of tinnitus until the 
Veteran filed his claim for compensation in 2005, nearly 35 
years after his separation from service.  He is clearly 
sincere in his beliefs, but in light of these factors the 
Veteran's current statements to the effect that he has 
experienced continuous symptomatology since active service, 
while competent, are not deemed to be credible.  Therefore, 
the absence of documented complaints or treatment for over 
three decades following his military discharge is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry v. Brown, 7 Vet. 
App. 59 (1994).  Moreover, there are no competent medical 
opinions relating the Veteran's tinnitus to active service.  

Accordingly, continuity of symptomatology is not established 
by either the competent evidence or the Veteran's own 
statements.  Nor is service connection for tinnitus on a 
presumptive basis available in this case, because, as noted, 
there is no indication in the evidence of record that the 
Veteran manifested an organic disease of the nervous system, 
shown to include tinnitus, to a compensable degree during 
active service or within his first post-service year.    

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
tinnitus, the benefit-of-the-doubt doctrine is inapplicable 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.


ORDER

For the period extending from March 15, 2005, to November 11, 
2008, entitlement to a compensable evaluation for diabetic 
cataracts is denied.

For the period beginning on November 12, 2008, entitlement to 
an evaluation in excess of 10 percent for diabetic cataracts 
is denied.

Service connection for tinnitus is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


